Case 3:20-cv-02731-VC Document 659-6 Filed 09/02/20 Page 1 of 2




                 EXHIBIT F-1
                   Case 3:20-cv-02731-VC Document 659-6 Filed 09/02/20 Page 2 of 2


Bree Bernwanger

From:                               Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>
Sent:                               Thursday, August 27, 2020 12:58 PM
To:                                 Coleman, Susan E.; Bill Freeman; Newman, Michael A.S.; Oakes, Royal F.; Weinstein,
                                    David S.
Cc:                                 Winslow, Sara (USACAN); Choe, Shiwon (USACAN); Zack, Adrienne (USACAN); Garbers,
                                    Wendy (USACAN); Marty Schenker; Bree Bernwanger; Sean Riordan; Angelica Salceda;
                                    Judah Lakin
Subject:                            [Zepeda] Initial comments on draft medical plan and call today
Attachments:                        2020.08.27 Medical Plan Initial Recommendations.pdf


Dear Counsel:

We expect to spend the bulk of today’s 5pm call discussing the draft medical plan. To that end, please see attached a list
of some of the deficiencies we identify that we hope can assist Defendants in the production of a more constructive and
final draft. We also seek information about the process by which Defendants will engage to reach a final draft, and the
parties involved in that process.

Please see below additional issues. We hope to receive information in advance of the call on these issues so that we can
reserve the call for the medical plan to the extent possible.

      1. Mesa Verde related requests for information:
            a. Please confirm that class members have received, and will continue to receive, written COVID test
                results pursuant to Judge Chhabria’s order.
            b. Please clarify movement between dorms that we understand has been ongoing over the past 24 hours.
            c. Please provide names of individuals who are symptomatic, an update on Margarito Zamora Guzman,
                and the names of any individuals suffering from severe COVID.
      2. Yuba‐related requests for information and testing:
            a. Please confirm which dorms are currently being occupied by ICE detainees (and have been occupied
                over the past 2 weeks) in Yuba County Jail;
            b. Please confirm that there are thus far (i) no tests of detainees in Yuba besides the two that were done
                on new arrivals months ago; and (ii) no known positive tests of detainees at Yuba; and (iii) only the two
                positive COVID staff tests previously identified by Federal Defendants
            c. We request that Defendants test for COVID Jose Cruz ORTEGA GARCIA, A 206‐149‐562, a detainee at
                Yuba County Jail with COVID symptoms: body aches, congested, no olfactory sense, trouble swallowing
                food, burning sensation in his throat, a dry cough, headaches, nausea and respiratory distress.

Best,
Emi




                                                             1
